Citation Nr: 9909979	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertensive vascular disease, to include the issue of 
whether the rating action dated in September 1974 is final.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to September 
1964.  

The veteran filed a claim in April 1974 for service 
connection for disabilities to include an eye disorder.  By 
rating decision in September 1974, service connection for 
hypertensive vascular disease, paracentral chorio-retinitis 
of the left eye, and amblyopia exanopsia of the right eye was 
denied.  In August 1996, the veteran filed a claim for 
service connection for a blood disorder and an eye disorder.  
The appeal, as determined by the RO, arises from a January 
1997 rating decision of the Boston, Massachusetts Regional 
Office (RO) that determined that new and material evidence 
adequate to reopen the veteran's claim for service connection 
for an eye disorder had not been submitted and determined 
that new and material evidence adequate to reopen the claim 
for service connection for hypertensive vascular disease, 
claimed as a blood disorder, had not been submitted.  A 
Notice of Disagreement was filed in February 1997.  A 
Statement of the Case was issued in September 1997.  A 
substantive appeal was filed in September 1997 with no 
hearing requested.


FINDINGS OF FACT

1.  By a rating action dated in September 1974, the RO denied 
service connection for an eye disorder.  The veteran was 
notified of that decision in May 1985.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative of evidence considered 
previously.

4.  By a rating action dated in September 1974, the RO denied 
service connection for hypertensive vascular disease.  

5.  Notice of the September 1974 rating action denying 
service connection for hypertensive vascular disease was 
inadequate.

 
CONCLUSIONS OF LAW

1.  The September 1974 decision of the regional office that 
denied service connection for an eye disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1998).

2.  Evidence received since the September 1974 RO decision is 
not new and material, and, thus, the claim for service 
connection for an eye disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The September 1974 decision of the regional office that 
denied service connection for hypertensive vascular disease 
is not final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in August 1960, the 
veteran indicated that he wore glasses.  It was noted that he 
had myopia.  On examination, the veteran's distant vision of 
the right eye was 20/300, correctable to 20/40, and of the 
left eye was 20/100, correctable to 20/20 with glasses.  The 
veteran's color vision was defective.  The veteran's was 
assigned an eye profile of 3.  

On a reexamination in October 1960, the veteran's vision of 
the right eye was 20/400, correctable to 20/60, and of the 
left eye was 20/100, correctable to 20/25.

In November 1960, it was indicated that the veteran's vision 
of the right eye was 20/400, correctable to 20/60, and of the 
left eye was 20/100, correctable to 20/25.

In May 1962, it was noted that the veteran's right eye would 
not correct any better than 20/70 (amblyopic).  The veteran 
reported that the disability had existed prior to service.  
The eye had been that way since he was a young child.  There 
was nothing that would make the vision any better.  
Uncorrected visual acuity of the right eye was 20/300; 
corrected was 20/70.  Uncorrected visual acuity of the left 
eye was 20/200; corrected was 20/25.  

In June 1962, the veteran complained of headaches and 
occasional blindness of the right eye.  Later in June 1962, 
it was noted that the veteran had glasses that corrected his 
vision as much as possible.  New glasses would not help.  

In July 1962, it was noted that the veteran had 20/30 vision 
with both eyes.  He strained to read better.  It was 
recommended that he should have another refraction.  He was 
reassigned until he was refracted by the eye department 
again.  

Later in July 1962, the veteran complained of pain in the 
right eye.  He was out at the range firing the previous day 
when the pain started.  It was noted that according to an old 
Medical 10, he was not supposed to fire.  

In January 1963, the veteran required a new pair of glasses 
as his old ones had broken.  

In September 1963, the veteran complained of headaches 
without glasses.  His vision of the right eye was 20/200, and 
vision in the left eye was 20/70.  The abridged ocular chart 
was 2/18.  

On the separation examination in September 1964, the 
veteran's distant vision of the right eye was 20/300, 
correctable to 20/40; vision of the left eye was 20/100, 
correctable to 20/20 by lenses.

In April 1974, the veteran filed a claim for service 
connection for defective eyesight.

On a VA examination in July 1974, the external eye 
examination was negative.  The left macula had some 
infiltrate.  The vision on the right was 5/200, corrected to 
20/70.  The vision of the left eye was 20/200, corrected to 
20/40.  The diagnoses included amblyopia exanopsia of the 
right eye and paracentral chorioretinitis of the left eye.

By rating action of September 1974, service connection for 
paracentral chorioretinitis of the left eye was denied as 
there was no evidence of eye disease in service other than 
refractive error, for which the veteran was given glasses.  
Service connection for amblyopia exanopsia of the right eye 
was denied as it was a constitutional or developmental 
abnormality and not a disability under the law.  Service 
connection for hypertensive vascular disease was denied as it 
was determined that hypertension was not shown in service or 
within any applicable presumptive period.  A disability award 
Form, VA Form 6798, dated in September 1974, and signed by an 
adjudicator indicates that service connection was denied for 
a left eye disability, right eye disability, and blood 
disorder.  This form appears on the left flap of the claims 
folder.  There is also contained in the claims folder VA Form 
20-822 (Control Document and Award Letter).  This form is 
essentially a computer printout which indicates that monetary 
benefits were being authorized for the veteran, presumably 
for the service connected ear disability which had been 
service connected.  Reference is made in the document to VA 
form 21-6782.  It is presumed that this form was sent out to 
the veteran.  A copy of the form was not filed in the claims 
folder by the VA.  

By letter in May 1985, pursuant to a March 1985 claim for a 
compensable rating for his eyes, the veteran was notified 
that his claim for service connection for defective vision 
was previously denied.  

Evidence received subsequent to the September 1974 rating 
action includes the following: 

In July 1996, the veteran filed a claim for an increased 
evaluation for an eye disorder.  

In August 1996, the veteran filed a claim for an increased 
rating for a blood disorder.

In a January 1995 report, received in August 1996, Andrew D. 
Baker, O.D., indicated that the veteran reported a long 
standing history of decreased vision in the right eye and 
wanted a new eyeglass prescription.  His last eye examination 
was in November 1993.  His best correctable visual acuities 
were 20/400 of the right eye and 20/30 in the left.  The 
examination findings indicated a mild afferent pupillary 
defect in the right eye, a hyperestropia strabismus in the 
right eye, mild anterior cortical changes and mild nuclear 
sclerotic cataracts in both eyes, mild retinal pigment 
epithelial changes in the left macula, and intraocular 
pressures of 21 mmHg in both eyes.

On a VA audio examination in September 1963, the veteran 
reported that he had been involved in an explosion in 1963.  
He suffered disabilities to include loss of vision.  He also 
has experienced occasional dizziness which he attributed to 
his vision loss.  

By rating action in January 1997, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for an eye disorder 
or for hypertensive vascular disease, claimed as a blood 
disorder.  The current appeal to the Board arises from this 
decision.

Received in February 1997 was a copy of a VA form 21-6782 
indicating that disabilities listed below were service 
connected but were less than 10 percent disabling and 
compensation was not payable.  The listed disabilities 
included a left eye disorder, a right eye disorder, and a 
blood disorder.  It is presumed that this document is the 
same one referred to in the Control Document and Award Letter 
dated in September 1974.


II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

A.  Eye disorder

The veteran's claim for service connection for an eye 
disorder was denied by rating action of September 1974.  At 
that time, an adjudicator employed by the RO authorized that 
a letter be sent to the veteran informing him of the denial 
of service connection for an eye disorder.  A copy of the 
actual notice letter to the veteran was not filed in the 
claims folder by the VA.  However, the veteran did supply a 
copy of this letter.  A clerical error appears on this form 
in that it shows that service connection was granted for the 
eye disability but that it was noncompensably disabling.  
Pursuant to Lozano v. Derwinski, 1 Vet. App. 184 (1991), this 
type of clerical error does not change the rating decision.  
Ultimately, the veteran received notice of the September 1974 
rating action in May 1985, when he was informed that his 
claim for service connection for an eye disorder had been 
denied previously.  A form providing the veteran with notice 
of his appellate rights was included.  There was no timely 
appeal therefrom.  Therefore, the September 1974 decision 
became final.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A.
§ 5107(A); and third, if the claim is well grounded, the 
merits of the claim must be evaluated after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters 
v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
cited the overruled portion of the Colvin test, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Accordingly, the citing of this test is considered 
harmless error.

The additional evidence submitted since the September 1974 
rating action includes a physician's report that shows 
continued treatment for an eye disorder and a history given 
by the veteran on a September 1996 VA examination.  The 
evidence is cumulative of evidence considered previously by 
the RO.  Where, as here, the determinative issue is one of 
medical causation, competent medical evidence connecting the 
current disability to an in-service injury is required, and 
lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for an eye disorder.

B.  Hypertensive vascular disease

The record in this case does not show that the veteran 
received notice of the denial of service connection for a 
blood condition following the September 1974 rating decision.  
Rather, it appears that the VA sent the veteran a notice  to 
the effect that service connection was being granted but that 
the disability was noncompensable.  As noted above, pursuant 
to Lozano v. Derwinski, 1 Vet. App. 184 (1991), this type of 
clerical error does not change the rating decision.  However, 
in that case, with a similar set of facts to the instant 
case, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") found that the 
Board appropriately decided the veteran's claim on a de novo 
basis. 

In Lozano, there was a rating action that found a disability 
to be not service connected.  However, the veteran had an 
award letter noting that the disability was service connected 
but not compensable.  The Court determined that the clerical 
error was not in the rating decision but in the communication 
of the decision and that the VA had not made a finding of 
service connection upon which the veteran could rely.  It was 
held that a clerical error cannot be relied upon to invoke an 
estoppel against the United States for money payments.  
However, the Board allowed that the veteran was unable to 
pursue an appeal at the time of the original rating decision 
as he had been unaware of the adverse decision.  1 Vet. App. 
184, 185-186.  Therefore, as the veteran in the instant case 
was not apprised of the denial of his claim following the 
September 1974 rating decision, it was not a final decision.



ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for an eye disorder, the claim 
is denied.

As the veteran's claim of entitlement to service connection 
for hypertensive vascular disease is not final, the appeal is 
granted to this extent only, subject to the following remand 
directions of the Board.


REMAND

As the September 1974 rating action denying the veteran's 
claim for service connection for hypertensive vascular 
disease, claimed as a blood disorder, is not final, the case 
should be considered on a de novo basis.  The case must be 
remanded to the RO for a de novo review of the entire record 
unless there would be no prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Additionally, there is an indication in the record that the 
appellant has been treated at the Boston, Massachusetts VA 
medical center.  VA medical records are considered 
constructively of record even if not actually contained in 
the claims folder, and these records must be obtained in 
order to adjudicate the veteran's claim.

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain copies of all 
treatment records from the Boston, 
Massachusetts VA medical center.

2.  Upon completion of the above, a new 
rating action should then be prepared, 
and the RO should enter its determination 
concerning service connection for a 
hypertensive vascular disease (previously 
referred to as a blood disorder).  If 
that decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond to it before the case is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals






